Title: To Thomas Jefferson from David Campbell, 3 November 1791
From: Campbell, David
To: Jefferson, Thomas



Sir
City Tavern Philadelphia Novr 3d. 1791

I hesitate to intrude upon you, engaged as you are in such a multiplicity of public business: But suffer me to profit by your knowledge of those books which really ought to be read. I mean a small Law and family Library. A memorandum of such will be considered a favor.
I communicate to you the Sentiments of intense Regard and Respect I entertain for you, by informing that I have had my eldest son, a fine boy, christened by the name of Jefferson, that I might have the pleasure of hearing your name daily pronounced in my family.
You will not consider these lines as proceeding from ostentation. They are the pure expressions of a heart sensible of the value of a wise, faithful, and upright Officer of Government.
I shall leave the City about the tenth Instant. I have the honor to be, Sir, Your Obt. Servt.

David Campbell

